Citation Nr: 0008924	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  95-06 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected low back disorder with spondylolisthesis and 
spondylosis, currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating for compensation based on 
individual unemployability.

3.  Entitlement to a permanent and total rating for 
nonservice-connected pension.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
at the time this matter was previously before the Board in 
June 1997, the claim on appeal included claims for service 
connection for a psychiatric disorder and a cervical spine 
disorder.  At that time, the Board denied those claims and 
remanded the issue of entitlement to an increased rating for 
a service-connected low back disorder with spondylolisthesis 
and spondylosis for additional evidentiary development, which 
included the scheduling of a new Department of Veterans 
Affairs (VA) medical examination.  As the remaining issues 
were inextricably intertwined with the issue of entitlement 
to an increased evaluation for the low back disability, a 
decision as to these claims was deferred pending the action 
requested in the remand.  The Board further notes that while 
the veteran appealed the Board's June 1997 denial of service 
connection for a cervical spine disorder and a psychiatric 
disorder, the veteran subsequently withdrew his appeal in 
this regard, as evidenced by an Order of the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court"), dated in June 1998.  See 
Rodriguez v. West, No. 97-1864 (June 30, 1998).

As will be discussed more fully below, the Board has 
determined that remand is again appropriate as to all of the 
issues remaining on appeal.  


REMAND

Following the Board's June 1997 remand, the regional office 
(RO) provided notice to the veteran in July 1997 that his 
failure to report for scheduled VA examinations would result 
in the adjudication of his appeal on the basis of the 
evidence of record.  In fact, however, the regulation that 
governs the situation when a veteran fails to report for a VA 
examination in connection with a claim for increased rating, 
an original claim other than an original compensation claim, 
or a reopened claim for a benefit which was previously 
disallowed, mandates the denial of the claim on that basis.  
38 C.F.R. § 3.655(b) (1999); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).  In other words, the RO and the Board would 
not have the discretion to adjudicate the claim on the 
merits.  The Board further observes that its review of the 
record does not reveal that the RO ever set forth this 
regulation in a rating decision or supplemental statement of 
the case, or that it ever specifically identified the 
regulation in any communication to the veteran.  
Consequently, the Board finds that the veteran should be 
expressly advised of this regulatory provision, and that an 
additional effort must be made to schedule a VA medical 
examination, and to notify the veteran of the examination at 
his correct address.  The Board further finds that a copy of 
the notice of the VA medical examination should thereafter be 
associated with the claims folder.  

The Board would further admonish the veteran that it is the 
Board's view that the failure to report for the next 
scheduled examination, without good cause shown, would 
mandate the denial of all of the remaining claims on appeal 
under 38 C.F.R. § 3.655(b), as the Board finds that all of 
the remaining claims would be considered either claims for 
increased rating, an original claim other than an original 
compensation claim, or a reopened claim for a benefit which 
was previously disallowed.  38 C.F.R. § 3.655(b).

The Board would also like to point out that it has taken 
notice of the fact that the RO took steps to afford the 
veteran the requested VA examination in November 1998, 
February 1999, and June 1999.  As to the November 1998 
examination, the record reflects that ten days prior to the 
examination, the veteran requested a continuance due to 
pressing family matters.  

Thereafter, following the scheduling of a new examination for 
February 1, 1999, on January 29, 1999, the veteran advised 
the RO that for reasons involving issues of undue hardship, 
the veteran would not be able to attend the February 1, 1999 
examination.  The record reflects that the RO subsequently 
scheduled yet another examination for the veteran in June 
1999, and that the veteran failed to report without any offer 
of explanation either before or after the date scheduled for 
the examination.  Thus, the Board finds that based on the 
criteria set forth in 38 C.F.R. § 3.655(b), the Board would 
be required to deny all of the veteran's claims.  However, as 
was noted above, the record further reveals that the 
appellant has not been sufficiently advised of this 
regulatory provision.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should first schedule a VA 
examination for the purpose of evaluating 
the veteran's low back and right foot 
disabilities.  The examination should be 
conducted in accordance with item (2) of 
the Board's remand of June 1997, the RO 
should provide notice of this examination 
to the veteran's last known address of 
record, and the RO's notice should 
include the following language:

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Under the 
governing regulation, failure to appear 
without good cause for an examination in 
conjunction with a claim for an increased 
rating, an original claim other than an 
original compensation claim, or a 
reopened claim for a benefit which was 
previously disallowed, will result in the 
denial of the claim.  38 C.F.R. § 3.655 
(1999); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

3.  If the veteran fails to report for 
the scheduled examination, the claims for 
an increased rating for a low back 
disorder with spondylolisthesis and 
spondylosis, entitlement to a total 
rating for compensation based on 
individual unemployability, and 
entitlement to a permanent and total 
rating for nonservice-connected pension, 
should be denied in light of the 
provisions of 38 C.F.R. § 3.655(b).  
Appropriate notice of this determination 
should be provided to the appellant in a 
supplemental statement of the case, and 
the veteran's notice should once again be 
directed to his last address of record.

4.  In the event that the above-noted 
examination takes place, the RO should 
thereafter again review the record and 
readjudicate the issues of entitlement to 
an increased evaluation for a service-
connected low back disorder with 
spondylolisthesis and spondylosis, 
entitlement to a total rating for 
compensation based on individual 
unemployability, and entitlement to a 
permanent and total rating for 
nonservice-connected pension.

5.  If the benefits sought on appeal 
remain denied, the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




